NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0633n.06
                           Filed: October 20, 2008

                                       Nos. 07-2319, 07-2560

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

EVERETT HADIX, et al.,                             )
                                                   )
       Plaintiffs-Appellants,                      )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
PATRICIA CARUSO, et al.,                           )   WESTERN DISTRICT OF MICHIGAN
                                                   )
       Defendants-Appellees.                       )
                                                   )

       Before: SUTTON and McKEAGUE, Circuit Judges; and FORESTER, District Judge.*


       SUTTON, Circuit Judge. Plaintiffs, representing a class of inmates in the Michigan State

Prison system, appeal the district court’s termination of injunctive relief regarding the conditions of

confinement within Units A and B of the Parnall Correctional Facility. Because the court correctly

determined that the Hadix consent decree does not apply to these units, we affirm.


                                                  I.


       In 1980, a group of inmates in the State Prison of Southern Michigan sued several state

prison officials, claiming they had violated the United States Constitution by subjecting them to

inhumane conditions of confinement. In 1985, the district court entered a consent decree approving

the parties’ settlement agreement. The decree required the State to make numerous improvements

to the conditions within the “State Prison of Southern Michigan Central Complex, including the

Reception and Guidance Center” (SPSM-CC). JA 396. When it entered the decree, the district court

for the Eastern District of Michigan expanded the definition of the SPSM-CC, so that it included “all


       *
        The Honorable Karl S. Forester, Senior United States District Judge for the Eastern District
of Kentucky, sitting by designation.
Nos. 07-2319, 07-2560
Hadix v. Caruso


areas which will supply support services under the provisions of this Consent Judgment . . . .” JA

396–97 (internal quotation marks omitted). The State no longer operates a facility known as the

“State Prison of Southern Michigan,” but some areas of the former SPSM-CC are now part of the

Parnall Correctional Facility. See Michigan Department of Corrections, Parnall Correctional Facility

(SMT), http://www.michigan.gov/corrections/0,1607,7-119-1381_1388-5339–,00.html (last viewed

Oct. 17, 2008).

       In 2005, after portions of the decree had been transferred to the Western District of Michigan,

the court determined that fire safety hazards in Cell Block Eight of the former SPSM-CC violated

the Cruel and Unusual Punishments Clause of the Eight Amendment. See Findings of Fact and

Conclusions of Law ¶¶ 388–90, No. 4:92-CV-110 (W.D. Mich. Sept. 14, 2005). To redress the

problem, state officials proposed an amended fire-safety plan, which called for closing Block Eight

and transferring its prisoners to Parnall Units A and B. The district court approved the plan, after

which state officials transferred the prisoners, and the district court terminated its control over what

became an empty Block Eight.


       As part of its ruling that Block Eight was no longer subject to its oversight, the district court

concluded that Parnall Units A and B were “de facto Hadix facilities” and subject to its consent-

decree jurisdiction, JA 632 (May 14, 2007), yet the brief order did not discuss whether Units A or

B fell within the decree’s definition of the “SPSM-CC,” JA 631–33. State officials moved for

reconsideration of this aspect of the court’s decision. See Mot. to Terminate Injunctive Relief

Regarding Parnall Correctional Facility’s (SMT) A Unit, No. 4:92-CV-110, at 3–4 (W.D. Mich Oct

5, 2007); Mot. to Terminate the Ct.’s Jurisdiction Extended Over SMT’s B Unit, No. 4:92-CV-110,

at 2–3 (W.D. Mich. July 11, 2007). The court then terminated all injunctive relief as to Units A and

B on the ground that these units were not supplying “support services” to the original SPSM-CC


                                                   2
Nos. 07-2319, 07-2560
Hadix v. Caruso


facility within the meaning of the consent decree and hence were outside of that decree’s scope.

Hadix v. Caruso, No. 4:92-CV-110, 2007 WL 2701972, at *3–4 (W.D. Mich. Sept. 10, 2007)

(“Hadix III”) (terminating injunctive relief as to Unit B); Hadix v. Caruso, No. 4:92-CV-110, Order

at 2 (W.D. Mich. Nov. 2, 2007) (relying on Hadix III to terminate injunctive relief as to Unit A).

The prisoners appeal these decisions.


                                                  II.

       The consent decree defines the scope of its relief as follows: “The provisions contained

herein are intended by the parties to assure the constitutionality of the conditions under which

prisoners are incarcerated at SPSM-CC.” JA 342. The order implementing the consent decree

describes its application to SPSM-CC as follows:


       Due to anticipated structural changes which may result in renaming of certain
       portions of the facility at issue in this lawsuit, [the SPSM-CC] shall be defined as “all
       areas within the walls of the State Prison of Southern Michigan at the time this cause
       commenced and all areas which will supply support services under the provisions of
       this Consent Judgment, e.g., food service and Boiler Plant operations . . . .”


JA 396–97. Consistent with these orders, the SPSM-CC facility consists of the areas within the

walls of the original complex plus any areas that “supply support services under the [Decree’s]

provisions . . . .” Id. The prisoners do not argue that Units A or B are original Hadix facilities; they

contend only that they are support facilities.


       We disagree. By any conventional definition of the terms, it is difficult to see how Units A

or B are “supply[ing] support services” to Hadix facilities given that these units do not provide a

single service to any existing Hadix facility. Nor is there any meaningful risk that this is a ruse—

that the State plans to return the prisoners back to Block Eight—because that cell block has been


                                                   3
Nos. 07-2319, 07-2560
Hadix v. Caruso


closed. Neither party suggests any possibility that the prisoners in Units A and B will be returned

to any other Hadix facility in the future. These two Units, by any measure, thus do not provide

“support” to any portion of the original SPSM-CC facility.


       The prisoners counter that Units A and B are support facilities because they “replaced . . . the

functions of an original Hadix cellblock,” Br. at 17, by serving as “replacement housing,” Reply Br.

at 4. But how can one facility provide “support services” unless there is another facility to support?
One of our prior opinions in this case, which considered whether the district court erred by requiring

independent monitoring of the mental health care provided to Hadix class members in facilities

outside of the original SPSM-CC, appreciated and relied upon this distinction:


       It should be made explicit that monitoring outside the SPSM-CC does not apply to
       transfers based on security or safety concerns or for other administrative reasons, but
       applies only to Hadix prisoners who are sent outside the confines of the SPSM-CC
       temporarily for the purpose of receiving mental health care, with the anticipation that
       they will return to the SPSM-CC once treatment is complete.


Hadix v. Johnson, Nos. 93-1551, 93-1555, 93-1559, 93-1560, 93-1642, 93-1643, 1995 WL 559372,

at *8 (6th Cir. Sept. 20, 1995) (“Hadix I”) (second and third emphases added).


       This distinction also has the common-sense benefit of confining this decades-long litigation

to a reasonable scope. “[T]he prison population is transient[,] and . . . transfers based on security

and safety concerns are made with some frequency.” Id. If the consent decree were to apply to every

facility to which a former Hadix prisoner might be transferred, Michigan would be faced with an

untenable choice: Either the State could keep the entire class housed in the same set of buildings,

despite their accelerating decrepitude and despite the advisability of security-related transfers, or it

could move the prisoners out into the system, slowly expanding the reach of the decree until it is




                                                   4
Nos. 07-2319, 07-2560
Hadix v. Caruso


“extrude[d] . . . amoeba-like throughout the Michigan prison system.” Id. at *6. Nothing in the

consent decree requires us to give it such a broad, uncertain and ever-lasting scope.


        The prisoners separately argue that Hadix v. Johnson, 367 F.3d 513, 515–17 (6th Cir. 2004)

(“Hadix II”), requires us to hold that Units A and B come within the consent decree. Not so. In

Hadix II, we upheld the district court’s determination that “Blocks 1 [and] 2 of Egeler [Correctional

Facility]” were support facilities, but this determination was based on the uncontested district court
finding that these Blocks were “deliver[ing] . . . support services.” 367 F.3d at 517–18 (“Defendants

have presented us with no arguments . . . as to why it was an abuse of discretion to conclude that

Blocks 1 and 2 are areas which will supply support services.”) (internal quotation marks omitted).

The Blocks, moreover, were supplying support services in this sense: Egeler “houses and provides

services for prisoners from throughout the State who are receiving short-term medical treatment

rendered through Duane L. Waters Hospital [itself a Hadix-support facility], and provides custody,

security and support services for the hospital.” Hadix v. Johnson, 45 F. Supp. 2d 584, 586 (E.D.

Mich. 1999); see Hadix I, 1995 WL 559372, at *6–7 (noting that Duane Waters Hospital provides

mental-health services to SPSM-CC inmates). That simply is not the case here, which helps to

explain why state officials would concede that support services were being supplied in the one

setting but not the other.


        Also unconvincing is plaintiffs’ reliance on Glover v. Johnson, 934 F.2d 703, 709 (6th Cir.

1991). Although the consent decree in that case made an express mention only of certain enumerated

women’s prisons, see Glover v. Johnson, 510 F. Supp. 1019, 1020–25 (E.D. Mich. 1981), we

nevertheless applied it to a subsequently opened women’s prison, because “the specification by name

of the only institutions then housing female inmates . . . certainly was not intended to exclude those

female inmates who . . . would be housed at a new location,” given that the plaintiffs represented a

                                                  5
Nos. 07-2319, 07-2560
Hadix v. Caruso


class of “all female inmates in Michigan including all future inmates,” Glover, 934 F.3d at 709.

Today’s class of plaintiffs, however, is defined not as all female (or for that matter all male) inmates

but “all prisoners who are, or will be, confined at the State Prison of Michigan—Central Complex.”

Hadix III, 2007 WL 2701972, at *3. The Glover consent decree gave the court a handhold for

applying the decree to all prisons housing female inmates due to the overlap between the definition

of the class and the definition of the scope of the consent decree, while the Hadix consent decree

offers no similar purchase, because the class is composed only of “all prisoners who are now or will
be confined within [the SPSM-CC].” JA 342.


        The inmates insist that by “[a]llowing Defendants to destroy the class by simply transferring

all the prisoners,” we would “deprive the district court of its inherent power to preserve its

jurisdiction and enforce its judgment.” Br. at 20. We accept for the sake of argument that a district

court could indeed respond if it found that the state officials were transferring prisoners away from

SPSM-CC in a bad-faith effort to evade the consent decree. See Peacock v. Thomas, 516 U.S. 349,

356 (1996) (federal courts possess inherent power to enforce their orders); Hadix I, 1995 WL
559372, at *6 (“[D]efendants may not evade the bargained-for requirements of the decree simply by

. . . transferring prisoners out of the Hadix facility to avoid the need for treatment and monitoring.”);

Hadix III, 2007 WL 2701972, at *4. But there is no evidence that any such sleight of hand is going

on here. The district court found that the transfer was a good-faith attempt by the State to “partial[ly]

fulfill[] . . . the fire safety aspect of the Consent Decree” and that “[t]here is no indication here that

Defendants are manufacturing a pretext for their facility closure and prisoner transfer plan.” Hadix

III, 2007 WL 2701972, at *4. Nor have the prisoners—who did not oppose the transfers, see Br. in

Opp. To Defs.’ March Alternative Plan for Fire Safety, No. 4:92-CV-110, at 20 (W.D. Mich. Apr.

4, 2006); cf. Br. in Supp. of Defs.’ Req. For Add’l Time to File Alternative Plan, No. 4:92-CV-110,

at 3 (W.D. Mich. Jan. 25, 2006)—offered any evidence showing that this finding was clearly

                                                    6
Nos. 07-2319, 07-2560
Hadix v. Caruso


erroneous. In the absence of conduct by the State designed to thwart the objectives of the consent

decree, or some other material change in circumstances, the district court correctly rejected efforts

to expand its jurisdiction over the case. See Firefighters Local Union No. 1784 v. Stotts, 467 U.S.
561, 574 (1984) (noting that “the scope of a consent decree must be discerned within its four corners,

and not by reference to what might satisfy the purposes of one of the parties to it”) (internal

quotation marks omitted).

                                                 III.


       For these reasons, we affirm.




                                                  7